Title: From Thomas Jefferson to John Gibson, 13 February 1798
From: Jefferson, Thomas
To: Gibson, John


          
            Dear General
            Philadelphia Feb. 13. 98.
          
          Your favor of the 2d. inst. is recieved. should our session be continued to a greater length than I expect, it would be a circumstance of great pleasure to me to see you here. but I do not think we can continue here much longer than the present month as there is really nothing to do but to recieve information from our envoys at Paris. if that bear a peaceable aspect, as I hope it will we ought not to remain here a week longer for any thing we have to do. I must therefore trouble you to give me by way of letter the information respecting Cresap & his party and the murder of Logan’s family. it seems Logan has mistaken the title of Cresap if not the person. I wish to get a minute history of the whole transaction in order to correct or confirm that which has been before given.—we are very anxious here to get some information from our envoys in order to know on what ground we are to stand with our former allies. they appear to have established peace with all their continental neighbors, and  to be collecting all their energies to invade England. their objects seem to be to republicanize her government, and to bring her power on the ocean within more reasonable and safe limits.—I shall with great pleasure make myself useful to you here, should any thing turn up in which I can be so. I shall thereby be discharging a duty of conscience & at the same time of friendship. I am with sentiments of great esteem Dear General
          Your most obedt. servt
          
            Th: Jefferson
          
        